PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/676,542
Filing Date: 1 Apr 2015
Appellant(s): Martin et al.



__________________
[Zachary J. Block (Reg. No.: 71896)]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [25 January 2021].

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant, page 8, states that, “A. Claims 1-3. 7. 9-12 and 16-21 are not obvious in view of Jones, Kugiumtzis, Sarrafzadeh and Eqlimi…
i. Jones describes computing MI data prior to partitioning the time-series data.
Given the sequence in Jones’s method, MI data is computed for pairs of variables (e.g., x and y) over the entire data set (e.g., X and Y). The MI data produced by Jones (i.e., one MI value per unique pair of variables) is then used to identify which of the variables are highly correlated. Once correlated variables are identified by the MI data in Jones, the original time-series are partitioned, and the partitioned original time-series data is then further processed for anomaly detection without using the MI data any further…”
Examiner respectfully disagrees.
a) In the 35 U.S.C. 103 rejections, Jones is not used to teach “partitioning the time-series data” or “computing the Mutual Information.”
Jones is used to teach “receiving, by a processor, respective original time-series of data points for the component as an input from a plurality of sensors on the aircraft”  “identifying, to a user, the change as a feature corresponding to at least two of the respective original time-series from which the change originated and alerting the user to a potential predicted failure of the component of the aircraft based on the feature” (Jones: paragraphs [0013], [0032] and [0042])
b) Jones, paragraph [0047], further discloses “Although the invention has been described by way of examples of preferred embodiments, it is to be understood that various other adaptations and modifications can be made within the spirit and scope of the invention. Therefore, it is the object of the appended claims to cover all such variations and modifications as come within the true spirit and scope of the invention.”
c) All references Jones, Kugiumtzis, Sarrafzadeh and Eqlimi are in the same field of endeavor.
Additionally, Jones discloses using “Mutual Information” (MI) from received time series data, and further processed for anomaly detection using the Mutual Information (see Jones, paragraphs [0019]-[0025] which discloses creating Mutual Information and partitioning Mutual Information, and paragraphs [0036]-[0042] which discloses “…the same partitions 311 of the dimensions of the multivariate time series that we used for the training data are 310 used again for testing for the anomalies 103…”)
For additional support: 
Jones’s “partition” is explained in details at the set below.
Jones, paragraph [0019], discloses computing mutual information (MI) from “multivariate time series training data” (Jones: paragraph [0019], “As shown in FIG. 2, during model construction 200, pairs of variables from the multivariate time series training data are analyzed to determine which pairs, if any, are correlated. A variable represents a single dimension of the multivariate time series (i.e., the readings from a single sensor). The mutual information between variable i and j is determined as a measure of correlation between the variables.”
Jones, paragraph [0021], disclose the MI values are stored in matrix (Jones: paragraph [0021], “A similarity matrix 211 is formed 210, where entry i,j in the matrix stores the mutual information between variable i and a possible shifted version of variable j.”
Jones, paragraphs [0023]-[0024], disclose the matrix of MI values are segmented into partitions (e.g. “a partition 231”), where each partition is “a separate and independent multivariate time series” (Jones: paragraph [0023], “The blocks of the matrix are segmented 230 and the set of variables in each block define a partition 231. Every variable is in exactly one partition. A partition represents a set of variables (possibly of size 1) that have high mutual information…” Paragraph [0024], discloses “After partitioning the variables of the multivariate time series data into correlated sets, each partition is treated as a separate and independent multivariate time series…” where “each partition” is referring to “partition 231”, where each partition contains time series data in form of MI values).
(NOTE: “After partitioning the variables of the multivariate time series data” in paragraph [0024] is clearly referring back to “The blocks of the matrix are segmented 230 and the set of variables in each block define a partition 231.” In paragraph [0023] broadly interpreted as segmenting matrix into partitions (e.g. “a partition 231”), since it is the only described partitioning step in the previous steps, also see Fig. 2.)
Jones discloses using the Mutual Information to test for anomalies(Jones: paragraphs [0036]-[0042], “…the same partitions 311 of the dimensions of the multivariate time series that we used for the training data are 310 used again for testing for the anomalies 103…”)

Appellant, pages 8-11, argues that, “ii. The Action does not articulate a reasoned rationale for combining Jones, Kugiumtzis, Sarrafzadeh, and Eqlimi such that a person of ordinary skill in the art would change the sequence of operations described in Jones…”
Examiner respectfully disagrees.
All references Jones, Kugiumtzis, Sarrafzadeh and Eqlimi are in the same field of endeavor. 
Jones discloses using time series (e.g. computing and partitioning Mutual Information of time series data) to identify abnormal of component (e.g. potential predicated failure of component). Kugiumtzis discloses partitioning the time series Eqlimi discloses constructing a time-series of relationship graphs having weights corresponding to the Mutual Information for each pair of the respective original time-series. By combining Jones, Kugiumtzis and Eqlimi with Sarrafzadeh, who discloses using “the extracts feature components” to construct graphs and cluster graphs, “the extracts feature components” can be modified as Mutual Information. 
Jones teaches “receiving, by a processor, respective original time-series of data points for the component as an input from a plurality of sensors on the aircraft” and “identifying, to a user, the change as a feature corresponding to at least two of the respective original time-series from which the change originated and alerting the user to a potential predicted failure of the component of the aircraft based on the feature.”
Jones discloses computing and using Mutual Information of time series data to identify the abnormal operation (see cited paragraphs in the above replies).
Further, Jones, paragraph [0047], discloses modifications can be made to the claims (Jones: paragraph [0047], “Although the invention has been described by way of examples of preferred embodiments, it is to be understood that various other adaptations and modifications can be made within the spirit and scope of the invention. Therefore, it is the object of the appended claims to cover all such variations and modifications as come within the true spirit and scope of the invention.”
Jones does not explicitly disclose how time series data are partitioned and MI 
Kugiumtzis discloses detail steps on partitioning time series data based on overlapping window, and compute Mutual Information of partitioned time series data (Kugiumtzis: page 3, 2 Time series pre-processing, “The MATS toolkit operates on a set of loaded time series, that is referred to as current time series set.”  2.2 Segmentation and transformation, “The pre-processing operations currently implemented are segmentation and transformation of the time series…a long time series record is available and the objective is to analyze (e.g., compute measures on) consecutive or overlapping segments from this record. The facility of time series segmentation generates consecutive or overlapping segments of a number of selected time series in the current set. The segment length and the sliding step are free parameters set by the user and the user selects also whether the residual data window from the splitting should be in the beginning or at the end of the input time series…” page 6, 3.2.1 Nonlinear correlation measures, “…The mutual information is defined for two variables X and Y as the amount of information that is known for the one variable when the other is given, and it is computed from the entropies of the variable vector [X; Y ] and the scalar variables X and Y . For time series, X = x(i) and Y = x(i+t) for a delay t, so that the mutual information is a function of the delay t. Mutual information can be considered as ” Where “two or more data points” is broadly interpreted as X and Y).) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method for Detecting Anomalies in Multivariate Time Series Data” as taught by Jones by implementing “Measures of Analysis of Time Series (MATS): A MATLAB Toolkit for Computation of Multiple Measures on Time Series Data Bases” as taught by Kugiumtzis, because it would provide Jones’s method with the enhanced capability of “…The purpose of MATS is not only to implement well-known and well-tested measures, but to introduce also other measures, which have been recently presented in the literature and may be useful in capturing properties of the time series…” (Kugiumtzis: page 1)
Kugiumtzis discloses how to partition the time series data, and then compute the MI values of the partitioned time series via MATLAB. Therefore, it is obvious for Jones to use MATLAB as tool to compute MI values between time series data for “anomaly detection” in order to use the computed MI values for “anomaly detection” as disclosed in Jones. (e.g. Combining prior art elements according to known methods to yield predictable results) 
Therefore they are combinable.
Sarafzadeh discloses receiving time series data, identifies features in the time series data, divides the time series data of each of the identified features into segments, and extracts feature components from the segments, then constructs a plurality of state graphs, each state graph including components connected by weighted edges, constructs a behavior graph, wherein the state graphs form vertices of the behavior graph, clusters the state graphs in the behavior graph, and selects a representative state graph from each cluster (Sarrafzadeh: paragraph [0003], “…to receive time series data representing information from a plurality of sensors, and a processor configured to construct a behavior model based on the time series data. The processor identifies features in the time series data, divides the time series data of each of the identified features into segments, and extracts feature components from the segments. The processor further constructs a plurality of state graphs, each state graph including components connected by weighted edges, constructs a behavior graph, wherein the state graphs form vertices of the behavior graph, clusters the state graphs in the behavior graph; and selects a representative state graph from each cluster, wherein the behavior model includes the selected state graphs.” Paragraph [0116], “A sliding window approach was used to compute the salience vector…”). 
Although, Sarrafzadeh does not explicitly disclose “the extracts feature components” is “Mutual Information,” by combining Jones, Kugiumtzis and Eqlimi, the extracts feature components” can be interpreted as “Mutual Information” (Sarrafzadeh: paragraph [0133], “…It should be understood by those skilled in the art that various changes may be made and equivalents may be substituted without departing from the true spirit and scope of the present disclosure as defined by the appended claims…There may be other embodiments of the present disclosure which are not specifically illustrated. The specification and the drawings are to be regarded as illustrative rather than restrictive. Modifications may be made to adapt a particular situation, material, composition of matter, method, or process to the objective, spirit and scope of the present disclosure…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method for Detecting Anomalies in Multivariate Time Series Data” as taught by Jones by implementing “FAST BEHAVIOR AND ABNORMALITY DETECTION” as taught by Sarrafzadeh, because it would provide Jones’s method with the enhanced capability of “…to discover specific activity or behavioral patterns and to identify certain abnormalities, actions and activities…” (Sarrafzadeh: paragraph [0023]).
Further, to support examiner’s interpretation that weighted graphs (e.g. graph with weighted edges) can be constructed from Mutual Information of time series data (or shorter time series data (i.e. partitioned time series data)), examiner added Eqlimi. 
Eqlimi discloses constructing a time-series of relationship graphs having weights corresponding to the Mutual Information for each pair of the respective original time-series (Eqlimi: page 3, “In the analysis of resting state functional connectivity (RS-FC), functional magnetic resonance imaging (fMRI) data can be modeled as a graph of nodes and edges representing brain regions or image voxels, to capture their existing interrelationship due to functional activities [1]… we developed a novel analysis technique for RS-FC technique in the following steps: 1) extracting the fMRI time series for 264 nodes, selected based on neurological principals; 2) calculating normalized mutual information to capture the complex and higher order interaction between two time series; and 3) constructing the weighted graphs called mutual information weighted graphs (MIWG) for each dataset… Analysis of RS-FC MRI based on mutual information graphs is capable to reliably classify patients with MS from the healthy controls”). Also, Eqlimi, page 3, Fig. 1, “Schematic of the proposed method,” discloses Mutual information of fMRI time series data are computed, it is then used to construct Mutual Information weighted graphs.
A person having ordinary skill in the art would understand computing Mutual Information of time series, then use the Mutual Information to create weighted graph and Using Mutual Information of partitioned time series (e.g. shorter) to create weighted graph have no technical difference. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method for Detecting ” as taught by Jones by implementing “FAST BEHAVIOR AND ABNORMALITY DETECTION” as taught by Sarrafzadeh, because it would provide Jones’s modified method with the enhanced capability of “…reliably classify patients with MS from the healthy controls, and on the basis of CC and D, while EC have low sensitivity…” (Eqlimi: page 3)
Therefore, Jones discloses using time series (e.g. computing and partitioning Mutual Information of time series data) to identify abnormal of component (e.g. potential predicated failure of component). Kugiumtzis discloses partitioning the time series data, and then computing the MI values of the partitioned time series via MATLAB. Eqlimi discloses constructing a time-series of relationship graphs having weights corresponding to the Mutual Information for each pair of the respective original time-series. By combining Jones, Kugiumtzis and Eqlimi with Sarrafzadeh, who discloses using “the extracts feature components” to construct graphs and cluster graphs, “the extracts feature components” can be modified as Mutual Information. 

Appellant, pages 12-13, argues that, “iii. Changing the sequence of computing MI and segmenting data described in Jones would not be obvious in view of Jones, Kugiumtzis, Sarrafzadeh, and Eqlimi”
Examiner respectfully disagrees.
All references Jones, Kugiumtzis, Sarrafzadeh and Eqlimi are in the same field of endeavor. 

Jones, paragraph [0047], discloses “Although the invention has been described by way of examples of preferred embodiments, it is to be understood that various other adaptations and modifications can be made within the spirit and scope of the invention. Therefore, it is the object of the appended claims to cover all such variations and modifications as come within the true spirit and scope of the invention.”
Therefore, i) computing Mutual Information of each data point in time series, then partitioning Mutual Information of time series and ii) partitioning time series, then computing Mutual Information of the partitioned time series are “various other adaptations and modifications can be made within the spirit and scope of the invention.”
Kugiumtzis (in Claim 1) (also Quazi from Claim 2) supports such variations and modifications as prior arts. They explicitly disclose partitioning time series, and then computing Mutual Information of the partitioned time series (see Kugiumtzis: page 3 and Quazi: Flowchart in Fig. 9).

Appellant, pages 12-13, argues that, “iv. The claims impose a specific order of steps by both the logic and grammar in the claim text.”
Examiner respectfully disagrees.
The claims does not impose a specific order of steps by both the logic and grammar in the claim text.
Appellant argued that the limitations “preprocessing, by the processor, the respective original time-series to define a plurality of overlapping time windows over which the respective original time-series are divided, thereby defining respective subsets of data for each of the plurality of overlapping time windows, wherein the respective subsets of data for each of the plurality of overlapping time windows comprises two or more data points;” is performed before “computing, by the processor, a Mutual Information (MI) value for each pair of the respective original time-series for each of the respective subsets of data,” where the limitation “computing, by the processor, a Mutual Information (MI) value for each pair of the respective original time-series for each of the respective subsets of data” is equivalent of disclosing “Mutual Information value” is computed from each pair of respective subsets of data of the respective original time-series.
As examiner pointed out in the previous office action that although examiner interpreted and rejected the claim limitation based on appellant’s remarks, the claim language can be interpreted to different orders of steps.
i) The “preprocessing” step merely disclose time series data is partitioned into the respective subsets of data. However, it does not explicitly disclose the data points of respective subsets of data are used on computing Mutual Information of the original time series data. such mathematical equation (mathematical relationship) is not directly recited in the “computing” step.
ii) The “computing” step recites two “for”, the word “for” is used to indicate a purpose, an intended goal, a destination or indicate equivalence in exchange. each of the respective subsets of data.”
	In other words, the limitation does not explicitly disclose “Mutual Information values” are directly computed from “each of the respective subsets of data.”
For example, computing class budge for each class for students of each class, with mathematical equation (e.g. total school budge is divided by number of classes = class budge) for computing the class budge for each class 
In the above example, while the second “for” is indicate the purpose (e.g. for “students of each class”), not included in the mathematical calculation, as “class budge” does not explicitly disclose “class budge” is computed from a mathematical expression which comprises student variables (e.g. number of students for each class).
Because the claim contains the transitional phrases “comprising” which is inclusive or open-ended and does not exclude additional, such as computing Mutual Information values of the respective original time-series, then partitioning the computed Mutual Information values of the respective original time-series to match “each of the respective subsets of data” (which is similar to Jones’s order of steps)
iii) As stated in the previous office action, such limitation can also be read as “computing, by the processor, a Mutual Information (MI) value for each pair of the respective original time-series” for “each of the respective subsets of data” which can be broadly interpreted as Mutual Information values are computed for each pair of the respective original time-series (e.g. entire respective original time-series), then “Mutual Information (MI) value for each pair of the respective original time-series” are further each of the respective subsets of data.”
Because the claim contains the transitional phrases “comprising” which is inclusive or open-ended and does not exclude additional (e.g. “Mutual Information (MI) value for each pair of the respective original time-series” are further partitioned into corresponding “each of the respective subsets of data.”).
iv) To support examiner’s argument, examiner like to point to the next claim language, explicitly recites “constructing, by the processor, a time-series of relationship graphs having weights corresponding to the MI values for each pair of the respective original time-series and ordered over the plurality of overlapping time windows” which clearly indicates “the MI values” could be  “the MI values” of “each pair of the respective original time-series,” not “the MI values” of “the respective subsets of data,” because the term “the respective subsets of data” is not even recited in the claim limitation.
	Although examiner interpreted the claim with the specific order of steps, and rejected with Kugiumtzis which teaches partitioning time series data, then computer Mutual Information for each partition set, Jones also teaches the alterative order of steps where computing Mutual Information of the entire time series data, then partitioning the Mutual Information. Either orders of steps are taught by Jones or Kugiumtzis.
v) The claim limitation will be clearer if it explicitly discloses Mutual Information values are computed from “each of the respective subsets of data.” For example, the claim language could be amended to “computing, by the processor, a Mutual Information (MI) value from (or of) each of the respective subsets of data of each pair of the respective original time-series. (or similar language as recited in Fig. 5, Step 506 Compute MI for each pair of variables within each subset of data”)

Appellant, pages 14-17, argues that, “v. The claims recite computing a MI value for each pair of the original time-series for each of the respective subsets of data…
The rebuttal, however, rests on a faulty construction of the “computing” limitation. More specifically, the Action fails to give weight to the plain text of the final clause of the limitation and, thus, the totality of the limitation: “computing, by the processor, a Mutual Information (MI) value for each pair of the respective original time-series for each of the respective subsets of data…”
Examiner respectfully disagrees.
The replies to the above arguments are applied equally to current argument.
Additionally, examiner would like to direct appellant’s attention to the next claim limitation which explicitly recites “constructing, by the processor, a time-series of relationship graphs having weights corresponding to the MI values for each pair of the respective original time-series and ordered over the plurality of overlapping time windows.” which clearly indicates “the MI values” of “each pair of the respective original time-series,” not “the MI values” of “the respective subsets of data,” because nowhere in the claim language disclose “the MI values” is the “MI values” of “the respective subsets of data” as “the respective subsets of data” is not recited in the claim limitation (Note: “the” in “the MI values” is refer back to “a Mutual Information (MI) value for each pair of the respective original time-series”).

Appellant, pages 17-18, argues that, “vi. The sequence described in the cited art cannot produce a time-ordered sequence of MI values that can be used as weights within a time-ordered sequence of relationship graphs.…
Computing MI over the full time-series data set and then segmenting the time-series into time windows, as described in Jones, cannot produce a time-ordered sequence of MI values that can be used as weights within the relationship graphs, as is recited in the “constructing” step of claim 1. Instead, Jones produces a single MI value for a given pair of variables, and time-ordered subsets of the time-series data itself…”
Examiner respectfully disagrees.
The replies to the above arguments are applied equally to current argument.
All references Jones, Kugiumtzis, Sarrafzadeh and Eqlimi are in the same field of endeavor. Jones discloses using time series (e.g. computing and partitioning Mutual Information of time series data) to identify abnormal of component (e.g. potential predicated failure of component). Kugiumtzis discloses partitioning the time series data, and then computing the MI values of the partitioned time series via MATLAB. Eqlimi discloses constructing a time-series of relationship graphs having weights corresponding to the Mutual Information for each pair of the respective original time-series. By combining Jones, Kugiumtzis and Eqlimi with Sarrafzadeh, who discloses using “the extracts feature components” to construct graphs and cluster graphs, “the extracts feature components” can be modified as Mutual Information.
Additionally, Jones, paragraph [0047], discloses “Although the invention has been described by way of examples of preferred embodiments, understood that various other adaptations and modifications can be made within the spirit and scope of the invention. Therefore, it is the object of the appended claims to cover all such variations and modifications as come within the true spirit and scope of the invention.” 
Similarly, Sarrafzadeh, paragraph [0133], discloses “…It should be understood by those skilled in the art that various changes may be made and equivalents may be substituted without departing from the true spirit and scope of the present disclosure as defined by the appended claims…There may be other embodiments of the present disclosure which are not specifically illustrated. The specification and the drawings are to be regarded as illustrative rather than restrictive. Modifications may be made to adapt a particular situation, material, composition of matter, method, or process to the objective, spirit and scope of the present disclosure…”)
Jones is used to teach “receiving, by a processor, respective original time-series of data points for the component as an input from a plurality of sensors on the aircraft” (Jones: paragraph [0019]-[0025]) and “identifying, to a user, the change as a feature corresponding to at least two of the respective original time-series from which the change originated and alerting the user to a potential predicted failure of the component of the aircraft based on the feature” (Jones: paragraphs [0013], [0032] and [0042])
Kugiumtzis discloses detail steps and order of steps on partitioning time series data based on overlapping window, and compute Mutual Information of partitioned time The MATS toolkit operates on a set of loaded time series, that is referred to as current time series set.”  2.2 Segmentation and transformation, “The pre-processing operations currently implemented are segmentation and transformation of the time series…a long time series record is available and the objective is to analyze (e.g., compute measures on) consecutive or overlapping segments from this record. The facility of time series segmentation generates consecutive or overlapping segments of a number of selected time series in the current set. The segment length and the sliding step are free parameters set by the user and the user selects also whether the residual data window from the splitting should be in the beginning or at the end of the input time series…” page 6, 3.2.1 Nonlinear correlation measures, “…The mutual information is defined for two variables X and Y as the amount of information that is known for the one variable when the other is given, and it is computed from the entropies of the variable vector [X; Y ] and the scalar variables X and Y . For time series, X = x(i) and Y = x(i+t) for a delay t, so that the mutual information is a function of the delay t. Mutual information can be considered as a correlation measure for time series that measures the linear and nonlinear autocorrelation. There are a number of estimates of mutual information based on histograms, kernels, nearest ” Where “two or more data points” is broadly interpreted as X and Y).) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method for Detecting Anomalies in Multivariate Time Series Data” as taught by Jones by implementing “Measures of Analysis of Time Series (MATS): A MATLAB Toolkit for Computation of Multiple Measures on Time Series Data Bases” as taught by Kugiumtzis, because it would provide Jones’s method with the enhanced capability of “…The purpose of MATS is not only to implement well-known and well-tested measures, but to introduce also other measures, which have been recently presented in the literature and may be useful in capturing properties of the time series…” (Kugiumtzis: page 1)
Therefore they are combinable, because it is obvious for Jones to use MATLAB as tool to compute MI values between time series data for “anomaly detection” in order to use the computed MI values for “anomaly detection” as disclosed in Jones. (e.g. Combining prior art elements according to known methods to yield predictable results) 
Sarafzadeh discloses receiving time series data, identifies features in the time series data, divides the time series data of each of the identified features into segments, and extracts feature components from the segments, then constructs a plurality of state graphs, each state graph including components connected by weighted edges, constructs a behavior graph, wherein the state graphs form vertices of the behavior graph, clusters the state graphs in the behavior graph, and selects a representative …to receive time series data representing information from a plurality of sensors, and a processor configured to construct a behavior model based on the time series data. The processor identifies features in the time series data, divides the time series data of each of the identified features into segments, and extracts feature components from the segments. The processor further constructs a plurality of state graphs, each state graph including components connected by weighted edges, constructs a behavior graph, wherein the state graphs form vertices of the behavior graph, clusters the state graphs in the behavior graph; and selects a representative state graph from each cluster, wherein the behavior model includes the selected state graphs.” Paragraph [0116], “A sliding window approach was used to compute the salience vector…”). 
Although, Sarrafzadeh does not explicitly disclose “the identified features” is “Mutual Information,” by combining Jones, Kugiumtzis and Eqlimi, “the identified features” can be interpreted as “Mutual Information” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Method for Detecting Anomalies in Multivariate Time Series Data” as taught by Jones by implementing “FAST BEHAVIOR AND ABNORMALITY DETECTION” as taught by Sarrafzadeh, because it would provide Jones’s method with the enhanced capability of to discover specific activity or behavioral patterns and to identify certain abnormalities, actions and activities…” (Sarrafzadeh: paragraph [0023]).
Further, to support examiner’s interpretation that weighted graphs (e.g. graph with weighted edges) can be constructed from Mutual Information of time series data, examiner added Eqlimi. 
Eqlimi discloses constructing a time-series of relationship graphs having weights corresponding to the Mutual Information for each pair of the respective original time-series (Eqlimi: page 3, “In the analysis of resting state functional connectivity (RS-FC), functional magnetic resonance imaging (fMRI) data can be modeled as a graph of nodes and edges representing brain regions or image voxels, to capture their existing interrelationship due to functional activities [1]… we developed a novel analysis technique for RS-FC technique in the following steps: 1) extracting the fMRI time series for 264 nodes, selected based on neurological principals; 2) calculating normalized mutual information to capture the complex and higher order interaction between two time series; and 3) constructing the weighted graphs called mutual information weighted graphs (MIWG) for each dataset… Analysis of RS-FC MRI based on mutual information graphs is capable to reliably classify patients with MS from the healthy controls”). Also, Eqlimi, page 3, Fig. 1, “Schematic of the proposed method,” discloses Mutual information of fMRI time series data are computed, it is then used to construct Mutual Information weighted graphs.

and Kugiumtzisi.

The replies to the above arguments are applied equally to other similar argument on pages 19-30.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YU ZHAO/Patent Examiner of Art Unit 2169                                                                                                                                                                                                        
Conferees:
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169
                                                                                                                                                                                                        /Brannon Smith/Quality Assurance Specialist, Art Unit 2100                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.